Citation Nr: 1329640	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  05-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for urethral 
stricture with urinary tract infections and prostatitis, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
September 1972, including service in Vietnam for which he 
received, among many other awards, the Purple Heart and 
Combat Infantry Badge.  

These matters initially came before the Board of Veterans' 
Appeals (Board) from July 2003, December 2003, August 2006 
and November 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board initially considered and denied the claim for 
hypertension in a May 2008 decision.  In a November 2009 
Order, the Court granted a Joint Motion by counsel for the 
Veteran and VA to vacate the Board decision.

In September 2010, the Board remanded the claim for service 
connection for hypertension for additional development.  In 
November 2012, the Board again remanded the claim so that 
the July 2012 addendum opinion to the VA examination could 
be associated with the claims file.  The case since has been 
returned to the Board for further appellate action.

The Board notes that after associating the July 2012 
addendum to the claims file the claim was not readjuicated 
in a supplemental statement of the case (SSOC).  See  
38 C.F.R. § 19.31.  In this case, however, the RO previously 
had considered the July 2012 addendum report in the July 
2012 SSOC.  38 C.F.R. § 19.31(c)(1)(noting that the AOJ does 
not need to issue a SSOC if the only purpose of the remand 
is to assemble records previously considered by the AOJ that 
were properly discussed in a prior SSOC).  No additional 
pertinent evidence was associated with the claims file while 
on remand and accordingly another SSOC is not necessary in 
this matter.  

The August 2011 Board decision noted that the Veteran had 
raised a claim for clear and unmistakable error (CUE) in the 
February 1973 rating decision that denied service connection 
for prostate trouble and REFERRED the matter for appropriate 
action.  A review of the record reflects that no action has 
been taken on this matter.  In fact, in February 2011 the 
Veteran again requested that his claim for CUE in the 1973 
rating decision be adjudicated.  Therefore, the issue is 
again REFERRED to the RO for appropriate action.

The claim for an increased evaluation for urethral stricture 
with urinary tract infections and prostatitis is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during service and 
hypertension was not manifest within one year thereafter; 
and hypertension is not related to service. 

2.  Hypertension was not caused or aggravated by the 
service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
was not caused or aggravated by the service-connected PTSD 
and hypertension may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if the claim 
is granted. 

In the present case, letters sent to the Veteran in August 
2003 and March 2006 fully addressed all notice elements.  In 
fact, in September 2003, the Veteran indicated that he had 
been advised of the evidence needed to substantiate his 
claim, including the evidence VA would attempt to obtain and 
the evidence he should seek to obtain.  The claim was 
subsequently readjudicated in a July 2012 supplemental 
statement of the case.

VA also has a duty to assist the Veteran in the development 
of the claim which includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the record includes the Veteran's service treatment records, 
VA outpatient treatment records, private medical records, 
lay statements and the report of VA examinations. 

The Board previously remanded the claim in September 2010 as 
the October 2003 VA examination was not adequate.  The Board 
specifically indicated another VA examination should be 
provided and should include an opinion as to the 
relationship, if any, between hypertension and service and 
hypertension and PTSD.  The examiner was further directed to 
provide a complete rationale for any conclusions reached.  
On remand, the Veteran was afforded a VA examination in June 
2012 and an addendum opinion was provided in July 2012.  The 
examiner considered the Veteran's subjective history and 
complaints and performed a thorough physical examination, 
responded to all of the questions posed by the Board and 
providing all necessary findings and explanations needed to 
evaluate the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
Accordingly, the June 2012 VA examination and July 2012 
addendum opinion that were provided are adequate.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Law and Analysis

The Veteran seeks service connection for hypertension and 
argues that his current disability is related to his 
service-connected PTSD.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury was incurred in 
service alone is not enough.  Instead, there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). 

Generally, to prove service connection, the record must 
contain evidence concerning: (1) the existence of a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, 
competent lay evidence may demonstrate the presence of any 
of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

Several alternative paths to service connection exist for 
certain chronic diseases identified in 38 C.F.R. §3.309(a), 
such as hypertension.  Service connection may be awarded if 
a chronic disease manifests itself and is identified as such 
in service, or within the presumptive period under 38 C.F.R. 
§ 3.307, and the Veteran presently has the same condition, 
unless the condition is clearly attributable to intercurrent 
causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see 
Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) 
(finding that "§3.303(b) is constrained by §3.309(a), 
regardless of the point in time when a Veteran's chronic 
disease is either shown or noted, in that the regulation is 
only available to establish service connection for the 
specific chronic diseases listed n §3.309(a).").  If, 
however, a chronic disease is noted during service but is 
either not chronic or the diagnosis could be legitimately 
questioned, then a showing of continuity of related 
symptomatology after discharge is required in order to grant 
service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d 
at 1336. 

In the present case, the June 2012 VA examination concluded 
with a diagnosis of hypertension.  As noted above, this is 
an enumerated chronic disease within the meaning of 38 
U.S.C.A. § 1101.  As such, the Veteran has a current 
disability.  Because hypertension is a chronic disease, it 
must be determined if hypertension was "noted" during 
service or if there were characteristic manifestations 
sufficient to identify the disease process.  However, if the 
condition noted during service is not shown to be chronic, 
then there must be a showing of continuity after discharge 
is required to support the claim.

Service treatment records reflect no complaints, treatment 
or diagnoses related to hypertension.  In fact, on a January 
1967 report of medical history the Veteran denied a history 
of high or low blood pressure.  The January 1967 examination 
noted blood pressure of 120/80 and the May 1972 examination 
conducted in connection with the Veteran's discharge from 
service noted blood pressure of 110/68.  Thus, hypertension 
was not noted during service and there were no 
characteristic manifestations of the disease process noted, 
identified, diagnosed or manifest during service within the 
meaning of 38 C.F.R. § 3.303(b) as interpreted by the 
Federal Circuit.

More significantly, the evidence fails to reflect a nexus 
between the currently diagnosed hypertension and service.  
In this regard, the Veteran was afforded a VA examination in 
October 2003 to assess the nature and etiology of any 
current disability.  The examiner noted the Veteran had 
essential hypertension which began about 10 years prior to 
the examination.  The examiner explained that the Veteran 
went to the doctor when he had the flu and had soaring high 
blood pressure.  He has been taking medication ever since.  
The impression was essential hypertension.  

Similarly, during a June 2012 VA examination, the Veteran 
reported that the onset of hypertension was about 10 years 
ago.  The examiner also noted the service treatment records 
did not record a diagnosis of hypertension during service.  
The Veteran took medication for his hypertension.  After 
reviewing the record, the examiner indicated that the 
hypertension was less likely than not incurred in or caused 
by an inservice injury event or illness.  The examiner 
explained that the service treatment records did not record 
a diagnosis of hypertension.  The diagnosis was not 
established until 25-30 years after service and therefore 
the hypertension was unlikely related to military service.  

In sum, none of the evidence links the hypertension to an 
event or incident during service.

As the Veteran has a diagnosis of hypertension, which is one 
of the listed chronic diseases, the Board carefully 
considered whether service connection was warranted under 38 
C.F.R. § 3.303(b) or on a presumptive basis.  As explained 
by the Court in Walker, there are two ways to establish 
service connection for a chronic disease.  In this case, the 
Veteran was not diagnosed with hypertension during service 
and it was not identified.  Furthermore, he did not have 
characteristic manifestations of the disease process (high 
blood pressure) during service and hypertension was not 
noted during service. As such, the chronic disease of 
hypertension was not established.  Furthermore, there is no 
evidence reflecting hypertension to a compensable degree 
within one year of the Veteran's separation from service.  

The Veteran reported in his March 2004 notice of 
disagreement that he first was aware of having hypertension 
during a flight physical in 1971.  He indicated that 
although his blood pressure was low enough to pass, the 
medic made him lie down and go to sleep and took his blood 
pressure while sleeping so he could pass.  While the Veteran 
is competent to report this history, the Board does not find 
this history to be credible.  38 C.F.R. 
§ 3.159(a)(2)(defining competent lay evidence).  
Specifically, the Veteran's story concerning the onset of 
the condition has changed over time.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)(credibility can be impeached generally by showing, 
e.g., inconsistent statements).  

In his June 2003 claim for benefits, the Veteran never 
alleged that his hypertension had its onset during service.  
Rather, he indicated that he felt his service-connected PTSD 
aggravated the condition.  During the October 2003 VA 
examination he similarly provided a history of hypertension 
for 10 years and never suggested the condition had its onset 
during service.  It was not until the claim was underway 
that the Veteran provided the story of high blood pressure 
being noted during a flight examination.  Furthermore, the 
service treatment records showed blood pressures within a 
normal range.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(defining hypertension as diastolic blood pressure 
predominantly 90mm. or greater and isolated systolic 
hypertension as systolic blood pressure of 160mm. or greater 
with a diastolic blood pressure of less than 90mm. and 
further indicating that hypertension should be confirmed by 
readings taken two or more times on at least three different 
days).  Given these inconsistencies, the Board does not find 
the Veteran's report of high blood pressure during service 
to be credible.  His report is inconsistent with the actual 
blood pressure readings during service, inconsistent with 
his denial of pertinent pathology at separation and 
inconsistent with his prior reports to medical examiners.

The first indication of hypertension in the claims file is a 
September 2003 VA outpatient treatment record (nearly 31 
years after separation from service).  The Board notes, 
however that the October 2003 VA examination noted a history 
of hypertension for 10 years, reflecting an onset around 
1993, nearly 21 years after separation from service.  
Evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More 
significantly, there is not silence alone in the present 
case.  As noted above, at separation in May 1972, the 
Veteran's blood pressure was 110/68 and he denied a 
pertinent history.  In sum, continuity of symptomatology is 
not established.  Here, hypertension was not noted during 
service or within one year of separation.  He did not have 
characteristic manifestation of the disease process during 
service.  Section 3.303(b) is not applicable.  In addition, 
we find that 38 C.F.R. § 3.303(a) is not applicable since 
any assertion of in-service onset and on-going 
manifestations not credible.

The Veteran, however, contends his hypertension was caused 
by his service-connected PTSD.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a). Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310 ).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

In this regard, the Veteran has a current disability of 
hypertension and service-connected disabilities PTSD.  The 
question is whether the service-connected PTSD caused or 
aggravated the hypertension.

In this regard, the Veteran was afforded a VA examination in 
October 2003 to assess the nature and etiology of any 
current disability.  The examiner discussed the history and 
onset of the condition and noted the Veteran treated at VA.  
The examiner noted that the Veteran felt that his PTSD made 
his blood pressure go up.  The examiner indicated that 
several flight physicals were normal and electrocardiogram 
(EKG) was always normal.  He had no cardiovascular symptoms.  
The impression was essential hypertension and the examiner 
indicated he did not believe the blood pressure was caused 
by the service-connected PTSD.  

The Veteran was afforded a VA examination in June 2012.  At 
that time, the Veteran reported that the onset of 
hypertension was about 10 years ago.  As noted above, the 
examiner concluded that the hypertension was less likely 
than not incurred in or caused by an inservice injury event 
or illness based upon the negative service treatment records 
and gap between service and the diagnosis.  In a July 2012 
addendum, the examiner concluded it was unlikely the 
Veteran's PTSD caused or aggravated hypertension and was 
most likely that the Veteran has essential or primary 
hypertension.  The examiner explained that Cecil's 
Essentials of Medicine, 6th Edition indicated that 95% of 
cases of hypertension were primary in nature with secondary 
causes of hypertension being uncommon.  To date there were 
not large scale studies that showed an increase in 
hypertension due to PTSD.  The examiner further cited to 
VA's Normative Aging study which did not show any increase 
in blood pressure in patients with the highest score for 
PTSD in their sample population.  

The Board finds the June 2012 examination and July 2012 
addendum opinion to be especially probative.  The examiner 
reviewed the record, examined the Veteran, considered 
medical treatises and provided a thorough explanation for 
the conclusion that the hypertension was not related to the 
service-connected PTSD.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).

The only evidence in support of the claim is the Veteran's 
own assertion that he suspects his PTSD aggravates his 
hypertension.  To the extent to which the Veteran attempted 
to provide an etiological opinion between his hypertension 
and PTSD, he is not competent to do so in this particular 
case.  Determining the etiology of hypertension is a 
complicated medical question which may be multi-factorial 
and involves interpretation of clinical tests to determine 
cause, assess damage and identify risk factors.  See, The 
Merck Manual, §7, Chapter 71, 604-606 (18th ed. 
2006)(explaining primary versus secondary hypertension, 
noting different risk factors, and discussing types of tests 
that can be performed in the work-up of a patient with 
hypertension).  The Veteran has not demonstrated he has the 
knowledge, education or training to provide an opinion in 
such a complicated matter and therefore his opinion as to 
the etiology of his hypertension is not competent evidence.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (explaining in footnote 4 that a Veteran may be 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this 
axiom in a claim for rheumatic heart disease).

While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered 
the benefit of the doubt rule in this case, but as there is 
no reliable evidence of a nexus or evidence of continuous 
symptoms as to hypertension and no evidence of a nexus 
linking hypertension to the service-connected PTSD, the 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, there is no basis to apply the 
benefit of the doubt rule.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, service connection for hypertension is denied.


ORDER

Service connection for hypertension is denied.


REMAND

A review of the record reflects that the issue of 
entitlement to an increased evaluation for urethral 
stricture with urinary tract infections and prostatitis, 
currently evaluated as 10 percent disabling, was 
unintentionally dropped.  

After the April 2005 rating decision that granted service 
connection for urethral stricture with urinary tract 
infections and prostatitis, the Veteran files a notice of 
disagreement in May 2005 concerning only the effective date 
of the grant of service connection.  The RO issued an August 
2006 rating decision that was mailed to the Veteran in 
September 2006 that denied both an earlier effective date 
and an evaluation in excess of 10 percent.  

The Veteran submitted a notice of disagreement in October 
2006 in which he disagreed with the September 2006 rating 
decision on the "earlier effective date for service 
connection of urethral stricture with urinary tract 
infections and prostatitis and evaluation of 10%."  
(Emphasis added).  In May 2007, a statement of the case was 
issued on both the effective date for urethral stricture 
with urinary tract infections and prostatitis and the 10 
percent evaluation for the urethral stricture with urinary 
tract infections and prostatitis.  The Veteran perfected his 
appeal by way of a July 2007 substantive appeal on which he 
checked the box indicating he wanted to "appeal all of the 
issues."

The subsequent November 2007 supplemental statement of the 
case addressed 13 issues, including the effective date for 
the urethral stricture with urinary tract infections and 
prostatitis; however, this SSOC did not address the claim 
for an increased evaluation for the urethral stricture with 
urinary tract infections and prostatitis.  

While the claim for an earlier effective date for the 
urethral stricture with urinary tract infections and 
prostatitis was ultimately decided in an August 2011 Board 
decision, there is no indication in the claims folder that 
the Veteran has withdrawn this issue of an increased 
evaluation for the urethral stricture with urinary tract 
infections and prostatitis and this claim for an increased 
evaluation remains pending.

A review of the record reflects that the last VA examination 
of the urethral stricture with urinary tract infections and 
prostatitis was in March 2007.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of 
a disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention 
that his disability had increased in severity) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  As it has been over 6 years since the 
last VA examination, the Board is of the opinion an updated 
VA examination should be obtained.

Finally, the record reflects that the Veteran has been 
treated at VA and private facilities.  The most recent VA 
treatment records associated with the claims file are dated 
in 2005.  A VA "service-connected admission report" print 
out suggests the Veteran had surgery for status post 
urethral stricture in February 2008.  Those records are not 
associated with the claims file.  On remand, updated VA and 
private treatment records should be obtained and associated 
with the record. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 
611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment that he 
has received for his claimed urethral 
stricture with urinary tract infection and 
prostatitis and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  The RO/AMC 
should obtain copies of the complete 
records of all such treatment and 
evaluation from all identified sources. 

Updated treatment records from the VA 
Health Care System dated from 2005 to the 
present, including surgical records from 
February 2008, should be requested and 
associated with the claims file.

If any requested records are not 
available, that fact must clearly be 
documented in the claims file and proper 
notification under 38 C.F.R. § 3.159(e) 
should be provided to the Veteran. 

2.  After the foregoing development has 
been completed, the Veteran shall be 
afforded a VA examination to ascertain the 
current extent and severity of the 
urethral stricture with urinary tract 
infections and prostatitis.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 

3.  Following the completion of the above, 
and any other development deemed 
necessary, the RO/AMC should readjudicate 
the claim.  If the claim is denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an opportunity to respond before 
the record is returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


